Exhibit 10.2

AMENDED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Our non-employee directors receive an annual retainer of $40,000. Our Board
Chairman receives an additional retainer of $40,000. In addition, all
non-employee directors who serve on one or more committees will receive the
following annual committee fees:

 

Committee

   Chair      Member  

Audit

   $ 20,000      $ 10,000  

Compensation

     15,000        7,500  

Nominating and Corporate Governance

     10,000        5,000  

Other than the annual retainers and committee fees described above, non-employee
directors are not entitled to receive any cash fees in connection with their
service on our Board. Each non-employee director is granted an equity grant for
a fair value of $120,000, consisting of an equal amount of stock options and
RSUs, at each annual stockholders’ meeting, provided the non-employee director
has served since March 1st of the year the annual meeting was held and continued
to serve. The stock option grants have an exercise price equal to the fair
market value of our common stock on the date of grant and vest monthly over one
year from the date of grant. The RSU awards cliff vest 100%, one year from the
date of grant. New non-employee directors receive an initial stock option grant
for a fair value of $180,000. The initial grants have an exercise price equal to
the fair market value of our common stock on the date of grant and vest 25% in
one year and monthly thereafter over the next three years, provided the
non-employee director continues to serve. All of the Board stock options and
RSUs described in this paragraph become fully vested upon a change in control.

Prior to the beginning of each year, each non-employee director may elect to
receive their annual retainer for the following year in the form of a stock
option that vests monthly over one year from the beginning of the year. The
option is granted at the first Board or Compensation Committee meeting of the
year for a fair value equivalent to their annual retainer with an exercise price
equal to the fair market value of our common stock on the date of grant. These
options are not subject to vesting acceleration upon a change in control.

We have a policy of reimbursing our directors for their reasonable out-of-pocket
expenses in connection with attending Board of Directors and committee meetings.

 

1